

EXHIBIT 10.14


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of August 8, 2005, by and
between CRITICARE SYSTEMS, INC., a Delaware corporation (the “Company”), and
Joel D. Knudson (‘Employee”).


RECITALS



 
A.
Employee is currently employed by the Company as its Vice President - Finance.




 
B.
The Company desires to make certain agreements with Employee in order to induce
Employee to remain in such employ and in exchange for Employee’s covenants
herein.




 
C.
The parties desire to evidence their agreement as to the terms of the Company’s
employment of Employee.



AGREEMENT


In consideration of the foregoing recitals and mutual covenants contained
herein, the parties hereby agree as follows:



 
1.
Employment. The Company hereby continues its employment of Employee as the
Company’s Vice President - Finance, and Employee hereby accepts such employment,
subject to the provisions of this agreement.




 
2.
Duties and Authority. Employee shall be employed as the Company’s Vice President
- Finance. Employee shall have such duties and authority as are customary for
the Vice President - Finance of a publicly held corporation with similar
authority as the Company’s Board of Directors or President may from time to time
reasonably assign Employee consistent with the foregoing and the other
provisions of this Agreement. Employee agrees to devote his entire business
time, energy and skills to such employment. However, it is understood that
Employee shall not be required to devote more than the usual and customary hours
per calendar week to such employment as are generally expected of similarly
situated employees of publicly held companies. At all times, Employee shall be
subject to the direction of the Company’s Board of Directors and its President.




 
3.
Compensation and Benefits. Employee shall be entitled to the following
compensation and benefits for services rendered to the Company:




 
(a)
Compensation. Employee shall receive an annual base salary payable in equal
installments not less frequently than monthly. Employee’s base salary shall be
reviewed annually within 30 days prior to the end of each fiscal year (but such
annual base salary shall not be reduced to less than the prior year’s annual
base salary without Employee’s written consent).




 
(b)
Bonus Plan. Employee shall be eligible to receive a bonus annually, based on
Employee’s and the Company’s financial performance, in the discretion of the
Board of Directors.




 
 

--------------------------------------------------------------------------------

 


 
(c)
Expense Reimbursements. The Company shall reimburse Employee for actual
out-of-pocket costs incurred for reasonable business expenses, other than
automobile expenses (which are covered in Section 3(d)) in accordance with the
policies and procedures of the Company in effect from time to time.




 
(d)
Automobile Allowance. Employee shall receive a Company car or car allowance
subject to Company policies in effect from time to time with respect to
reimbursement for personal use.




 
(e)
Vacations. Employee shall be entitled to paid vacations of not more than four
weeks each calendar year, which may be taken at Employee’s discretion; provided,
however, that such vacation shall not unreasonably interfere with the Company’s
needs at such time. Unused vacation time for a calendar year shall not be
carried over form one year to the next.




 
(f)
Health Insurance. Employee shall be entitled to family health insurance coverage
under the Company’s group plan on a premium-sharing basis then in effect.




 
(g)
Life and Disability Insurance. Employee shall be entitled to participate in the
Company’s group life insurance and disability insurance in effect from time to
time.




 
(h)
Severance Pay. 




 
(i)
This Agreement may be terminated by the Company at any time for Cause (as
hereinafter defined), and in such event Employee shall not be entitled to
receive any further compensation. For purposes of this Agreement, the term
“Cause” shall mean acts of fraud, repeated material misconduct, or intentional
dishonesty by Employee in the course of Employee’s employment with the Company,
or the commission of a felony.




 
(ii)
In the event that Employee voluntarily terminates Employee’s employment by the
Company, Employee shall not be entitled to receive any further compensation;
provided, however, that if such voluntary termination occurs at any time after
Employee has completed three (3) months of employment by the Company after the
occurrence of a “Change in Control” (as hereinafter defined), Employee shall be
entitled to receive severance benefits for a period of 12 months after the date
of termination or until Employee secures new employment, whichever is shorter,
consisting of the following:




 
A.
Employee’s base salary, and




 
B.
The amount which the Company pays for group heath insurance benefits with
respect to such employee and Employee’s family and the continuation of
Employee’s company provided group term life and disability insurance or
equivalent coverage, and




 
C.
Continuation of use of the company car or an equivalent car allowance.




 
2

--------------------------------------------------------------------------------

 


 
(iii)
Notwithstanding anything to the contrary herein, Employee’s employment hereunder
may be terminated by the Company at any time prior to or after a “Change in
Control” (as hereinafter defined), however, in such event, Company shall pay
Employee for a period of 12 months after the date of termination as severance
benefits consisting of the following;




 
A.
Employee’s base salary, and




 
B.
The amount which the Company pays for group heath insurance benefits with
respect to such Employee and Employee’s family and the continuation of
Employee’s company provided group term life and disability insurance or
equivalent coverage, and




 
C.
Continuation of use of the company car or an equivalent car allowance.



A termination without cause shall be deemed to have occurred if Company, without
Employee’s consent, materially reduces Employee’s responsibilities, reduces
Employee’s salary or requires Employee to relocate or transfer to a site further
than 30 miles from Employee’s current place of employment.


The term “Change in Control” shall mean a sale, assignment or exchange of more
than 51% of the voting stock outstanding immediately after such sale or the
sale, assignment or exchange of substantially all of the assets of the Company.
The date of the Change in Control shall mean the date upon which a sale is
closed, or in a series of transactions, the date upon which beneficial ownership
of the voting stock or assets is transferred.


All amounts payable to Employee under this Section 3 shall be paid in normal
payroll installments on normal payroll dates less all applicable withholding.
Except as otherwise provided in this Section 3, as of the effective date of
termination, all obligations of the Company to pay Employee compensation shall
terminate and the Company shall have no further obligation to Employee after the
date of termination.


Upon termination of employment for any reason, Employee will deliver to the
Company all data, records and information, including without limitation, all
documents, correspondence, files, notebooks, reports, computer programs,
software, manuals, customer information, samples and all other materials and
copies thereof relating to the Company’s business which Employee may possess or
which are under Employee’s control.



 
4.
Options. In the event of a Change in Control of the Company as those terms are
defined in the Agreement, stock options held by Employee shall become
immediately exercisable without regard to vesting and/or applicable benchmarks
unless the agreement governing the exercise of such options contains provisions
expressly to the contrary. In the event of a sale or exchange of assets or stock
anticipated to constitute a Change in Control, the Company agrees that it shall
make provisions for the conversion or exchange of shares to be received upon the
exercise of such options for the consideration to be received by stockholders of
the Company generally; provided, however, that Employee may be required to
provide to the Company an irrevocable notice of exercise a reasonable period of
time prior to the actual closing date to facilitate such exchange.




 
3

--------------------------------------------------------------------------------

 


 
5.
Confidentiality. Employee covenants that Employee shall at all times keep
confidential the Company’s financial statements and other financial information,
except to the extent (a) disclosure of financial information (but not financial
statements) is incidental to the performance of Employee’s duties for the
Company, (b) disclosure is required by applicable law, or (c) the Company’s
Board of Directors authorizes disclosure.




 
6.
Other Company Employees. For a period of one year from the date Employee’s
employment by the Company terminates, Employee shall not (a) solicit another
Company employee to leave the Company’s employ and work for the Employee or
another person or entity, or (b) participate in the hiring of another Company
employee by another person or entity away form the Company.




 
7.
Arbitration. Any controversy or claims arising out of or relating to this
Agreement shall be submitted to binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in Waukesha
County, Wisconsin, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. If the parties cannot agree on
the choice of a single arbitrator within 15 days after receipt of a notice of
arbitration, then the parties shall contact the chairperson of the Alternative
Dispute Resolution section of the Wisconsin Bar, who shall select an independent
arbitrator, and the arbitration shall be decided by such independent arbitrator.
Each of the parties reserves the right to file with a court of competent
jurisdiction an application for temporary or preliminary injunctive relief or a
temporary protective order on the grounds that the arbitration award to which
the applicant may be entitled may be rendered ineffective in the absence of such
relief. The arbitration award shall be in writing, and shall specify the factual
and legal basis for the award. The losing party shall pay all costs and expenses
of the arbitrator.




 
8.
Notices. Any notice, request, approval, consent, demand, permission or other
communication required or permitted by this Agreement shall be effective only if
it is in writing signed by the party giving same and shall be deemed to have
been sent, given and received only either (a) when personally received by the
intended recipient, or (b) three days after depositing in the United States
Mail, registered or certified mail, return receipt requested, with first-class
postage prepaid, addressed as follows:



If to the Employee:


Joel D. Knudson
W170 N10762 Aspen Court
Germantown, WI 53022


If to the Company:


Criticare Systems, Inc.
20925 Crossroads Circle
Waukesha, WI 53186
Attn: President


or to such other address as the intended recipient may have theretofore
specified by notice given to the sender as provided in this section.



 
4

--------------------------------------------------------------------------------

 


 
9.
Assignability. This Agreement requires the personal services of Employee, and
Employee’s rights or obligations hereunder may not be assigned or delegated
except as set forth in this Agreement. In the event of a sale of the stock of
the Company, or consolidation or merger of the Company with or into another
company or entity, or the sale of all or any substantial part of the assets of
the Company to another corporation, entity or individual, the Company may assign
this Agreement to any successor in interest and upon such assignment, Company
shall have no further liability hereunder and the successor in interest shall be
subject to all obligations and be entitled to enforce all rights of the Company
under this Agreement. Subject to the foregoing, this Agreement shall bind and
inure to the benefit of the parties and their respective successors and assigns.




 
10.
Other Agreements. This Agreement contains the entire agreement between the
Company and Employee with respect to the subject matter hereof, and merges and
supersedes all prior agreements, understandings or negotiations whatsoever with
respect to the subject matter hereof.




 
11.
Amendments and Waivers. No amendments to this Agreement or any waiver of any of
its provisions shall be effective unless expressly stated in writing signed by
both parties. No delay or omission in the exercise of any right, power or remedy
under or for this Agreement shall impair this right, power or remedy or be
construed as a waiver of any breach. Any waiver of a breach of any provision of
this Agreement shall not be treated as a waiver of any other provision of this
Agreement or of any subsequent breach of the same or any other provision of this
Agreement.




 
12.
Severability. If any provision of the Agreement shall be held illegal, invalid
or otherwise unenforceable under controlling law, the remaining provisions of
this Agreement shall not be affected thereby but shall continue in effect.




 
13.
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Wisconsin.





CRITICARE SYSTEMS, INC.




By: /s/ Emil H. Soika                                
           Its:  PRES/CEO           



EMPLOYEE:




/s/ Joel D. Knudson_______________
                                                                                                               
Joel D. Knudson


 
 
5
